FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 25, 27-29, 31, 33, 41-42, and 45-48 are pending prosecution and claims 1-24, 26, 30, 32, 34-40, and 43-44 are cancelled.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in France on 7/29/2016 and 8/29/2016. It is noted, however, that applicant has not apparently filed a certified copy of the FR1658011 (dated 8/29/2016) application as required by 37 CFR 1.55. See also MPEP 2304.01(C).
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Response to Arguments
	Applicant’s drawings have not been entered because no changes are apparent. A brief call on 3/18/2021 to Applicant’s Representative (Steven Chang) revealed that the amended drawings did not upload as intended, wherein the drawings that are in the file wrapper do not reflect Applicant’s changes. Applicant’s Representative indicated that the correct drawings would be entered. Due to claim amendments some drawing 
	Applicant’s claim amendments have overcome many of the outstanding 35 USC 112 rejections, however some remain which are particularly related to the drawings.
	Applicant’s amendments have introduced or re-presented infinitive verb phrases. Applicant is reminded that infinitive verb phrases can’t be given patentable weight in apparatus claims because they are not conjugated into the present tense.
Applicant’s arguments, see pages 8-9 as filed) on 12/23/2020 with respect to all rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harada et al. (US 9696732) as further discussed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the “cross-section”, the “first cross section”, and “second cross-section” of claim 28, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Figures 8, 9, 11, 12, 13, and 14 are further objected to because reference item 16 is meant to indicate “windows”, however the lead lines are all drawn to the webbing between the “windows”. This creates an issue wherein upon a cursory review of the 
Figures 12 and 13 are further objected to because it is unclear where the circular cross-sectional view of items 18, 121, 122, and 1032 is taken from the longitudinal cross-section. Furthermore, there does not appear to be any structure disclosed in the longitudinal cross-sectional views to meet the circular cross-sectional depiction of item 1032.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 33 is objected to because of the following informalities. Appropriate correction is required.
	Claim 33 line 2, should be, “a plurality of window[[n]]s”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27-29, 31, 33, 41-42, and 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25. It is unclear how the regulator could ever meet the claim 25 limitations. In particular, “the regulator configured so that the cross section remains non-zero irrespective of a flow rate.”  As best understood, the regulator has a fully closed position as depicted in figure 14 caused by the seating of diaphragm 1032. As best understood, “the regulator” should be “the downstream restrictor”.

Claims 47 and 48.  It is unclear if “A pressurized fuel tank” is meant to be a redefinition of the preamble of claim 25 wherein the body of the claim remains unchanged from claim 25 … or if “a pressurized fuel tank” is meant to be a limitation in the body of claim 25 with the preamble of claim 25 remaining unchanged … or if claim 47 should be rewritten as an independent claim since there is a change in both the preamble and the body of the claim. As best understood, there is “A pressurized fuel tank” requirement somewhere however the claim formatting remains unclear which could affect certain relationships for instance between fuel tank lexicography and the regulator lexicography.
Appropriate corrections are required. 
Claims 27, 28, 29, 31, 33, 41-42, and 45-46 are rejected based upon dependency.
Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 
Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. 
Any reference provided by the examiner drawn to intended use and/or infinitive verb phrases should only be deemed a courtesy in effecting future amendments until such time as the claim language requires the recitation.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 25, 33, 41-42, and 47-48 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Harada et al. (US 9696732, herein after “Harada”).  As an initial note, Applicant has used the term “restrictor” to atypically describe valves having a fully closed position as shown at item 1032 in at least Applicant’s figures 12 and 14. Accordingly the instant examination takes the liberty of doing the same, wherein the terms “valve” and “restrictor” are used interchangeably.
Regarding claim 25, Harada discloses (figures 1-5D) a ventilation flow rate regulator for (intended use) a pressurized tank of a vehicle (see at least column 3 line 54 and prior art claim 2), comprising:
(figure 2, seen as items 31 and 50, both integral with each other) including a gas inlet (28) and a gas outlet (29);
an upstream restrictor (diaphragm valve indicated generally at 24 and 53) which increases a flow rate (see note 1 below) of an upstream portion (generally read upstream of 51a) of a path of a gas flow (the material worked upon by an apparatus is not germane to the patentability of the apparatus) proceeding from the inlet to the outlet when a pressure differential between a pressure upstream from the regulator and a pressure downstream from the regulator is higher than a predetermined threshold: and
a downstream restrictor (26) which moves (compare figures 3C and 3D relative to the body to reduce (infinitive verb) the flow rate of a downstream portion of the path when a flow rate (see at least claim 1 column 9 first paragraph) at the inlet is greater than a predetermined threshold,
the regulator configured (capability) so that the flow rate remains non-zero (best seen in figure 3C wherein the central flowpath 26a is always open providing that the upstream restrictor is open),
wherein the upstream restrictor comprises a diaphragm (generally indicated at 53) configured (capability) to be (infinitive verb) stable in only two positions (fully open and fully closed).
wherein the diaphragm is attached to a support (51d) that is stationary with respect to the body, and 

Note 1. Harada explicitly discloses a solenoid opening actuation of upstream restrictor 53, 24, which returns to the closed position when the spring bias 45 overcomes the fluid pressure acting on the upstream restrictor (53,24), which can only occur when the upstream pressure (generally read upstream of 51a) has been reduced below the biasing force of spring 45, wherein an increase in the pressure differential across upstream restrictor 24,53, for instance via a pressure increase from 3, would act inherently upon the spring bias 45 and move the upstream restrictor to a more open position from an intermediate open position to increase the flow rate. Furthermore, the instant claim language addressed by this note is drawn to a functional recitation in an apparatus claim, wherein the instant functional recitation does not impart a claimed structural difference for this phrase to be given patentable weight.  See following MPEP Excerpt.
2114    Apparatus and Article Claims — Functional Language [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For a discussion of case law which provides guidance in interpreting the functional portion of means-plus-function limitations see MPEP § 2181 - § 2186.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    INHERENCY AND FUNCTIONAL LIMITATIONS IN APPARATUS CLAIMS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
Regarding claim 33, Harada further discloses a plurality of windows (best seen in figure 3A as the unlabeled openings in 26d) configured (capability) to be (infinitive verb) traversed by the flow and including an axis extending in a direction radial to a main axis of the regulatory.
Regarding claim 41, Harada further discloses wherein the upstream and downstream restrictors are mounted to move (infinitive verb) with respect to each other (best seen in comparison of figures 2 and 3C or 3D).
Regarding claim 42, Harada further discloses further comprising a ballast weight (without further definition seen as armature 43) provided on the upstream restrictor.
Regarding claims 47 and 48, Harada further discloses a pressurized vehicle fuel tank (3).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best understood, claims 27, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 9696732, herein after “Harada”) in view of Huseyin et al. (US 2016/0298777, herein after “Huseyin”) 
Regarding claim 27, Harada discloses all of claim 25. Harada further discloses a variable downstream restrictor (26) that decreases the fluid flow rate and always has a central open flow path that moves independently from the upstream restrictor. Harada 
Huseyin teaches a variable restrictor that comprises a deformable membrane (see at least paragraph [0028] lines 3-4, “flex inward” and figures 1-6) for limiting fuel flow (see at least paragraph 0002) which always has a central open flow path (38).
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to utilize the restrictor of Huseyin in lieu of the downstream restrictor (26) of Harada as a functional equivalent for the purpose of reducing the number of parts and associated machining (elimination of spring 58 and guide 60 and seat 57) which in turn reduces the cost and assembly time.
Regarding claim 28, Huseyin further teaches (inherent based upon the claim language, see note below) wherein the deformable membrane has a first thickness, at a first cross section of the deformable membrane, and a second thickness, at a second cross section of the deformable membrane, the first thickness and the second thickness being different.
Note regarding inherency. Since Applicant does not establish where or in what orientation the cross sections are taken for comparison, one of ordinary skill in the art can select two cross sections that meet the claim language even in a structure that would otherwise have a uniform dimension. In the example below 
    PNG
    media_image2.png
    828
    828
    media_image2.png
    Greyscale


Regarding claim 31, Huseyin further discloses wherein the restrictor comprises a plurality of deformable membranes (multiple instances of 42), the membranes configured (capability) to be deformed separately from each other.
As best understood, claims 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 9696732, herein after “Harada”) in view of Devall (US 20060283501) 
Regarding claim 45. Harada discloses all of claim 25. Harada further discloses that the regulator (1) is downstream from a vehicle fuel tank (3). Harada does not disclose the regulator being arranged downstream from a ventilation valve with reference to a gas flow flowing out of the tank.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to position a ventilation valve (131, Devall) as taught by Devall between the fuel regulator and fuel tank of Harada for the purpose of preventing fuel flow from the tank of Harada in the event the vehicle rolls over (summary, Devall paragraph 0035).
Regarding claim 46. Harada does not disclose an additional ventilation valve arranged in parallel to the flowrate regulator.
Devall further teaches an additional ventilation valve (37) arranged in parallel to a flowrate regulator (112).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to position an additional ventilation valve (37, Devall) as taught by Devall to be arranged in parallel to the flow rate regulator of Harada for the purpose/motivation of preventing over filling of the fuel tank (summary paragraph 0042, Devall).
As best understood, claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 9696732, herein after “Harada”) in view of Huseyin et al. (US 2016/0298777, herein after “Huseyin”) taken with Meyer (US 3589392). 
	Huseyin discloses all of claim 25.

Harada discloses all of claim 25. Harada further discloses a variable downstream restrictor (26) that decreases the fluid flow rate and always has a central open flow path that moves independently from the upstream restrictor. Harada does not disclose wherein the downstream restrictor comprises a deformable membrane.
Huseyin teaches a variable restrictor that comprises a deformable membrane (see at least paragraph [0028] lines 3-4, “flex inward” and figures 1-6) for limiting fuel flow (see at least paragraph 0002) which always has a central open flow path (38).
Meyer teaches at least one thinned portion (best seen in figure 4 at 31) forming a hinge in substantially similar restrictors 22, 23.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a thinned portion (31, Meyer) in the restrictor(s) of Huseyin (items 42) for the purpose of facilitating easier flexing and/or for controlling the precise point of hinging. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to utilize the restrictor of Huseyin taken with Meyer in lieu of the downstream restrictor (26) of Harada as a functional equivalent for the purpose of reducing the number of parts and associated machining (elimination of spring 58 and guide 60 and seat 57) which in turn reduces the cost and assembly time.
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, the following references are particularly pertinent to Applicant’s instant claims. Zieg et al. US 3837358 depicts two “restrictors” in series. Pursifull US 2016/0326990 and Vulkan et al. US 2010/0139625 disclose fuel systems having various valves and tanks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753